OFFICE     OF THE     ATTORNEY         GENERAL    OF TEXAS
                                  AUSTIN




Honorable F. L. narrie
county mditor
Wilbager  county
V5rnon, rexas
Dear Sira                09lnlOll     uo.    o-66lS
                         Ret      Whschar Wllbargm       county"'
                                  is authorized   to lsaue :
                                  bond8 for mmorlal audi-
                                  iiorlum.           /'    ---..,-.
                                                    '-._.
                                                          1.
            Your request for opi~&has      been‘keg+&d
and carefully comidamd by thi~,deparbment.     We q&ota$
fmrn your requa8t a8 follovsr ~I~.
                            .-'                  --~,\~
                                                     \                '   I:,
                 %ISO   or   0~     ~iti~&       6    9&90~ing
     to petition  the Co-t-tg tb,caU~.a boad election
     for the p;lrposyf    ~eitrU+ng     ga audltorlum.




                                        Cauba, and others.  The
                                        +kilable for any organ-
                                     aa~Vel1 as rhe city of




ita Permansia.t.,Improvement
                          Fund for the ywpose of erecting a
monumant or &me form of memorial on rho courtihouseyard Fn
honor of Clay County boys in the Armed Servicer. we quota
from said opinion an iollova:
Ron. F. L.   nassio   - Page 2




               %* IrcVe fallea   to fInU. Bny curhorlty
    thm   pemiia  ihe c%araih8ionors'    court LO expand
    COwty   %ndS for LhE pUPpOf!ibhOIWtO~0~ I!I0At~OA@d.
    we do noi. tblnk ihaL a 'mmumeni or lamorInl*
    such 68 men;lonud A yaur letier       ie a pc~‘~~imonr;
    :mproveslsn; BE contumyls~ed by ;ne cxm8Litution
    OP ~l;etuieu CP &.ia Scam.
                “‘:hersfms,   LA de sbsence of such auLhr)ri-
     ty, It. ia cm ppuion      of this depurc.mnc that Clay
    ,county has no 1ege.l authority io expend money cut
     of tt3 pc~~~sxmx~L   1rapmveme.nt wncz or 6ny other
     cauniq -Au11 for Lhe purpoaa of erecLl.xq a ~onu-
    menc or some ~OPUIof memorial in hcnor of Lhe
     c Lsieens cf i-ale; cv-iuhy vho are ti the Amed Sor-
     v'rcea, alt:Lcu& 270 popoeea      expendSure of fzald
     Punda is a ~ar;rioti~ and coaendable      irllo.’
              Llkawiea, we havo bsm unable Co fXnd any bt;aLUtory
auihor1L.y fcm YAMLstuirnca 3f bands by she County f'or the pur-
poeea sated   in your lettsr.
               rJUar the z’acts   sLated ve ansver your queatlon     Pn
the negn-c;ivrJ.
                                        Yours very truly




                                                            ,/
                                                           .&i
                                                                G~PPRoVED
                                                                 OPlNlON
                                                                00unTmc
                                                                DY


                                                                      ~. . ..~_